       Case 3:20-cv-00533-K Document 12 Filed 08/24/20         Page 1 of 21 PageID 399



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

R.K.C.J., LLC,                                  §
                                                §
                   Plaintiff,                   §
                                                §
V.                                              §               No. 3:20-cv-533-K
                                                §
TEXAS CAPITAL BANK, N.A.,                       §
                                                §
                   Defendant.                   §

           FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                     UNITED STATES MAGISTRATE JUDGE

           Defendant Texas Capital Bank, N.A. has filed a motion for attorneys’ fees

     pursuant to Federal Rule of Civil Procedure 54 and 42 U.S.C. § 1988. See Dkt. No. 9.

     United States District Judge Ed Kinkeade referred this to the undersigned United

     States magistrate judge under 28 U.S.C. § 636(b). See Dkt. No. 11.

           Plaintiff R.K.C.J., LLC, has filed its opposition in response to the motion. See

     Dkt. No. 10. Texas Capital Bank has not filed a reply, and the deadline to do so has

     expired.

           For the reasons explained below, the Court should grant Texas Capital Bank’s

     motion for attorneys’ fees [Dkt. No. 9].

                                      Background

           On March 2, 2020, R.K.C.J. filed this action against Texas Capital Bank. See

     Dkt. No. 1. In doing so, R.K.C.J. sought redress for an alleged deprivation of rights

     under the Civil Rights Act of 1871, 42 U.S.C. §§ 1981 and 1983, and the Civil Rights

     Act of 1964, as amended in 1972, and to achieve redress for violation of the provisions

     of the Equal Credit Opportunity Act, 15 U.S.C. §1691. See id.
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20       Page 2 of 21 PageID 400



      According to R.K.C.J., in late January or early February of 2020, R.K.C.J.

sought financing from Texas Republic Bank, N.A. but was refused except under terms

that R.K.C.J. claims were onerous. See Dkt. No. 9. R.K.C.J. contends that Texas

Republic Bank’s refusal to provide reasonable terms was a result of unlawful race

discrimination. See Dkt. No. 1.

      But R.K.C.J did not sue Texas Republic Bank. Instead it sued Texas Capital

Bank by mistake. Texas Capital Bank claims that it was not involved in the

underlying credit transaction at issue in this case and had no interaction with

R.K.C.J. before this lawsuit was filed.

      On April 2, 2020, Texas Capital Bank filed a motion to dismiss R.K.C.J.’s

claims against it. See Dkt. No. 4.

      And R.K.C.J. apparently acknowledged that it mistakenly sued Texas Capital

Bank instead of Texas Republic Bank, because, on April 15, 2020, R.K.C.J.

voluntarily dismissed Texas Capital Bank from this action. See Dkt. No. 7.

      And this case was terminated on April 15, 2020. See Minute Entry dated Apr.

15, 2020.

      Texas Capital Bank claims that, “[u]nder the circumstances, it is clear that

Plaintiff withdrew its claims against Defendant to avoid a disfavorable judgment on

the merits and that Plaintiff’s claims against Defendant were frivolous,

unreasonable, and without foundation.” Dkt. No. 9 at 5-6. As a result, Texas Capital

Bank has filed a motion to recover its attorneys’ fees under 42 U.S.C. § 1988 and

Federal Rule of Civil Procedure 54. See id. at 6.



                                          -2-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20         Page 3 of 21 PageID 401



      R.K.C.J. opposes the motion and argues that, because it voluntarily dismissed

this action, Texas Capital Bank is not a prevailing party on the merits, as is required

by Section 1988 in order to recover attorneys’ fees. See Dkt. No. 10. R.K.C.J. also

argues that Texas Capital Bank is time barred from requesting relief. See id.

      For the reasons and to the extent explained below, the undersigned concludes

that the Court should grant Texas Capital Bank’s motion for attorneys’ fees [Dkt. No.

9].

                                  Legal Standard

      Federal Rule of Civil Procedure 54(d)(2) provides that “[a] claim for attorney’s

fees and related nontaxable expenses must be made by motion unless the substantive

law requires those fees to be proved at trial as an element of damages.” FED. R. CIV.

P. 54(d)(2)(A). And, unless a statute or court order provides otherwise, a party’s

motion for attorneys’ fees must: “(i) be filed no later than 14 days after the entry of

judgment; (ii) specify the judgment and the statute, rule, or other grounds entitling

the movant to the award; (iii) state the amount sought or provide a fair estimate of

it; and (iv) disclose, if the court so orders, the terms of any agreement about fees for

the services for which the claim is made.” FED. R. CIV. P. 54(d)(2)(B).

      Where attorneys’ fees are not required under the relevant substantive law, the

rule also permits an award of attorneys’ fees by motion specifying the statute, rule,

or other grounds entitling the movant to the award. FED. R. CIV. P. 54(d)(2)(B)(ii).

Although under the “American rule” a prevailing party is not automatically entitled




                                          -3-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 4 of 21 PageID 402



to attorneys’ fees, Rule 54 provides a common exception to this tradition. See Summit

Valley Indus, Inc. v. United Bhd. of Carpenters & Joiners, 456 U.S. 717, 721 (1982).

      Here, Texas Capital Bank asserts that it is entitled to attorneys’ fees under 42

U.S.C. § 1988. That section provides, in pertinent part, as follows:

      In any action or proceeding to enforce a provision of sections 1981,
      1981a, 1982, 1983, 1985, and 1986 of this title, title IX of Public Law 92-
      318, the Religious Freedom Restoration Act of 1993, the Religious Land
      Use and Institutionalized Persons Act of 2000, title VI of the Civil Rights
      Act of 1964, or section 12361 of Title 34, the court, in its discretion may
      allow the prevailing party, other than the United States, a reasonable
      attorney’s fee as part of the costs.

42 U.S.C. § 1988. An award of attorneys’ fees under Section 1988(b) can be made to a

defendant if the plaintiff’s claim was “frivolous, unreasonable, or groundless,” or

when “the plaintiff continued to litigate after it clearly became so.” Christianburg

Garment Co. v. EEOC, 434 U.S. 412, 422 (1998). The court need not make a finding

of bad faith for an award of attorneys’ fees under Section 1988(b), but, “if plaintiff is

found to have brought or continued such a claim in bad faith, there will be even

stronger basis for charging him with attorney’s fees incurred in the defense.” Id.

      “Although attorney’s fees for prevailing plaintiffs are almost always awarded,

attorney’s fees for defendants are only awarded ‘upon a finding that that the

plaintiff’s action was frivolous, unreasonable, or without foundation.’” DeRamus v.

City of Alexandria, 675 F. App’x 408, 412 (5th Cir. 2017) (per curiam) (quoting Fox v.

Vice, 563 U.S. 826, 833 (2011); Christiansburg Garment Co. v. EEOC, 434 U.S. 412,

421 (1978)). Indeed, “attorney’s fees for prevailing defendants are presumptively

unavailable unless a showing is made that the underlying civil rights suit was



                                           -4-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20         Page 5 of 21 PageID 403



vexatious, frivolous, or otherwise without merit.” Dean v. Riser, 240 F.3d 505, 508

(5th Cir. 2001); see also Nieman v. Milam, No. 3:14-cv-3897-M (BT), 2018 WL

2604862, at *1 (N.D. Tex. May 11, 2018), adopted by 2018 WL 2575231 (N.D. Tex.

June 4, 2018). “The ‘stringent standard applicable to defendants is intended to ensure

that plaintiffs with uncertain but arguably meritorious claims are not altogether

deterred from initiating litigation by the threat of incurring onerous legal fees should

their claims fail.’” Myers v. City of West Monroe, 211 F.3d 289, 292 n.1 (5th Cir. 2000)

(quoting Aller v. N. Y. Bd. of Elections, 586 F. Supp. 603, 605 (S.D.N.Y. 1984)).

      The United States Court of Appeals for the Fifth Circuit has defined three

factors that are important to consider in evaluating whether a claim was frivolous:

first, whether the plaintiff established a prima facie case; second, whether the

defendant offered to settle the case; and, third, whether the district court dismissed

the case or held a full-blown trial. See United States v. Miss., 921 F.2d 604, 609 (5th

Cir. 1991); see also Mvers v. City of W. Monroe, 211 F.3d 289 (5th Cir. 2000).

      In determining whether an action was frivolous, the Court must determine

“whether the case was so lacking in merit that it was groundless, rather than whether

the claim was ultimately successful.” United States v. Mississippi, 921 F.2d 604, 609

(5th Cir. 1991) (citing Jones v. Tex. Tech. Univ., 656 F.2d 1137, 1145 (5th Cir. 1981);

Plemer v. Parsons-Gilbane, 713 F.2d 1127, 1140-41 (5th Cir. 1983)). The fact that

claims were dismissed before trial is not sufficient by itself to support a finding of

frivolity. See Myers, 211 F.3d at 293 (citing Hidden Oaks, Ltd. v. City of Austin, 138

F.3d 1036, 1053 (5th Cir. 1998)). Courts are generally reluctant to award fees to a



                                          -5-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20           Page 6 of 21 PageID 404



prevailing defendant unless the plaintiff “refused to acknowledge clear precedent or

asserted a claim which was based knowingly on a nonexistent interest.” Pisharodi v.

Valley Baptist Med. Ctr., 393 F. Supp. 2d 561, 578 (S.D. Tex. 2005) (citations and

internal quotation marks omitted). But, even in the face of a finding of frivolity, the

court retains discretion to deny a fee request in view of the circumstances of a

particular case. See Williams-Boldware v. Denton Cty., Civ. No. 4:09-cv-591, 2013 WL

12242263, at *1 (E.D. Tex. Jan. 3, 2013) (“A determination that a complaint was

frivolously filed, however, does not require a fortiori an award of attorneys’ fees to

even a prevailing Defendant.”) (citing Tang v. R.I. Dep’t of Elderly Affairs, 163 F.3d

7, 15 (1st Cir. 1998)).

       Finally, “the fee applicant bears the burden of establishing entitlement to an

award and documenting the appropriate hours expended and hourly rates.” Hensley

v. Eckerhart, 461 U.S.434, 437 (1987).

       In Dean v. Riser, 240 F.3d 505 (5th Cir. 2001), the Fifth Circuit addressed the

meaning of “prevailing party” in Section 1988. In Dean, several former employees

voluntarily dismissed their 42 U.S.C. § 1983 claims against a sheriff after a year of

litigation. See id. at 507. The sheriff asked the district court to award attorneys’ fees

under Section 1988, but the district court denied the request, determining that the

sheriff was not a prevailing party in the absence of a ruling on the merits. See id. The

Fifth Circuit vacated and remanded, declining to adopt a rigid standard of defining a

prevailing party under Section 1988 as one who had obtained a judicial declaration

to his benefit. See id. at 510-11. Instead, the Fifth Circuit held that a defendant is not



                                           -6-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20            Page 7 of 21 PageID 405



a prevailing party under Section 1988 when the plaintiff voluntarily dismisses his

claims, “unless the defendant can demonstrate that the plaintiff withdrew to avoid a

disfavorable judgment on the merits.” Id. at 511.

          Rather than establish a blanket rule as to whether a defendant is a prevailing

party when plaintiff voluntarily dismisses the case, the Fifth Circuit determined that

the trial court should conduct a case-by-case analysis and “balance the concerns for

encouraging vigorous enforcement of civil rights against discouraging frivolous

litigation within the specific and unique context of each individual case.” Id.

                                         Analysis

          Texas Capital Bank first argues that its motion for attorneys’ fees is timely

because, under Rule 54, any such motion must be filed no later than 14 days after

the entry of judgment, and in this case no judgment has been entered. See Dkt. No.

9 at 9.

          Next, Texas Capital Bank argues that it is a prevailing party under Section

1988 because R.K.C.J. voluntarily dismissed its claims to avoid a judgment on the

merits and because R.K.C.J.’s claims were frivolous, groundless, or without merit.

See id.

          Texas Capital Bank argues that, notwithstanding the fact that R.K.C.J. sued

the wrong party, R.K.C.J.’s underlying causes of action are based on conclusory and

speculative allegations. See id. at 10. Texas Capital Bank also points out that many

of the statutes that R.K.C.J. invoked do not provide a private right of action. See id.




                                             -7-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 8 of 21 PageID 406



      Turning to the fact that R.K.C.J. sued the wrong entity, Texas Capital Bank

claims that R.K.C.J.’s first attempt to discuss its claims with Texas Capital Bank or

defense counsel was on April 7, 2020 – after it had already filed this action. See id.

During that discussion, it became apparent that R.K.C.J.’s dispute was with Texas

Republic Bank and not Texas Capital Bank. See id.

      Texas Capital Bank argues that the error on R.K.C.J.’s behalf in naming Texas

Capital Bank as Defendant in this lawsuit illustrates the frivolity of R.K.C.J.’s

claims. See Dkt. No. 9 at 11.

      And Texas Capital Bank argues that a cursory review of state business entity

records reveals that there is no link between Texas Capital Bank and Texas Republic

Bank. See id.

      In essence, Texas Capital Bank argues that, with “minimal effort,” R.K.C.J.

could have identified that correct party to name as the defendant. See id. Texas

Capital Bank claims that R.K.C.J.’s failure to avoid such an obvious error is proof

that its claims against Texas Capital Bank are frivolous, groundless, and meritless.

See id.

      And Texas Capital Bank asserts that R.K.C.J.’s voluntary dismissal shows

R.K.C.J.’s “desire to avoid an unfavorable judgement on the merits can be inferred

based on the record and is, indeed, understandable under the circumstances,” id. at

12, especially because Texas Capital Bank had filed a motion to dismiss R.K.C.J.’s

complaint, see id.




                                          -8-
  Case 3:20-cv-00533-K Document 12 Filed 08/24/20           Page 9 of 21 PageID 407



      As a result of R.K.C.J.’s error, Texas Capital Bank argues that it is entitled to

$13,710.00 in attorneys’ fees to cover the costs incurred in defending against

R.K.C.J.’s frivolous lawsuit. See id. at 13.

      R.K.C.J. responds by first arguing that the deadline for filing a Rule 54 motion

for attorneys’ fees has expired. See Dkt. No. 10 at 6. In R.K.C.J.’s view, its stipulation

of dismissal serves as the judgment in this case, and, R.K.C.J. argues that, because

that was entered on April 15, 2020, Texas Capital Bank’s motion for attorneys’ fees

is about two months late under Rule 54. See id.

      Next R.K.C.J. argues that, under Section 1988, a prevailing party is “one who

has succeeded on any significant issue in litigation which achieved some of the benefit

the parties sought in bringing suit and who is ‘able to point to a resolution of the

dispute which changes the legal relationship between itself and the defendant.’” Id.

at 7 (quoting Texas State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782,

791-93 (1989)). In R.K.C.J.’s view, the dismissal of the case was a result of a “mutual

mistake” by both Texas Capital Bank and R.K.C.J., see Dkt. No. 10 at 7.

      R.K.C.J. asserts that Texas Capital Bank is “hardly a prevailing party that

prevailed on the merits before or after litigation.” Id. R.K.C.J. also argues that the

fact that it voluntarily dismissed this case is not itself a sufficient justification for

awarding attorneys’ fees to Texas Capital Bank. See id. at 8-9. And R.K.C.J appears

to argue that the filing of this lawsuit against Texas Capital Bank was the result of

a mutual mistake by both R.K.C.J. and Texas Capital Bank. See id. In this regard,




                                           -9-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 10 of 21 PageID 408



R.K.C.J. argues that this mutual mistake creates an insurmountable burden of proof

for Texas Capital Bank to overcome and recover attorneys’ fees. See id. at 9.

      R.K.C.J next argues that the Supreme Court’s decision in CRST Van

Expedited, Inc. v. EEOC, 136 S. Ct. 1642 (2016), controls here. More specifically,

R.K.C.J. claims that,


        [i]n CRST, Supra, the parties entered the discovery portion of the
        litigation. Id. at 1649. The Court notes that the Equal Employment
        Opportunity Commission, charged with bringing the class action on
        behalf a group of the female employees at CRST, did not investigate
        many of the claims of the women who were listed as plaintiffs in the
        action. Id. The Court held that the failure of the plaintiff to do any
        investigation into members of a class action was enough to provide
        fees to the prevailing defendant when analyzing the totality of the
        circumstances. Id. at 1651. CRST thus dealt with unilateral, not
        mutual mistake, of a class action case taken to the discovery stage
        and is therefore distinguishable. Id.

              Here, in contrast to CRST, Movant only had to place one phone
        call to its one client to determine who from the bank met with
        Respondent, when and where. Movant did not.
Dkt. No. 10 at 9-10.

      R.K.C.J. also argues that, in the Fifth Circuit, “‘[t]o determine if the defendant

is a prevailing party the courts generally consider whether the plaintiff established a

prima facie case, whether the defendant offered to settle, and whether the court

dismissed the case or held a full trial to be factors important to frivolity

determination.’” Id. at 10 (quoting Cantu Services, Inc. v. Frazier, 682 F. App’x 339,

342 (5th Cir. 2017)). R.K.C.J. argues that Texas Capital Bank “is not a prevailing

party within the interpretation of the Fifth Circuit and Supreme Court. There was




                                         -10-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 11 of 21 PageID 409



nothing even close to discovery, a hearing, trial, or earnest preparation for trial,

before the mutual mistake was discovered.” Dkt. No. 10 at 10.

       And R.K.C.J. argues that Texas Capital Bank’s motion to dismiss reveals that

Texas Capital Bank “completely ignored the most basic fact-checking and due

diligence.” Id.

       R.K.C.J. also claims that Texas Capital Bank is equally at fault for the mistake

because, in Texas Capital Bank’s motion to dismiss, it never accuses R.K.C.J. for

suing the wrong party. See id.

       In R.K.C.J.’s view, this case is distinguishable from Dean because the claims

in this case have been re-filed in this court, naming the correct parties. See id. at 11.

R.K.C.J. argues that it could have easily amended the complaint to add the correct

party instead of dismissing the case entirely. See id. R.K.C.J. argues that this fact

alone shows that its claims are meritorious. See id.

       Finally, R.K.C.J. argues that, even if Texas Capital Bank is deemed the

prevailing party, its attorneys’ fees should be limited to a reasonable fee after an

investigation into the facts. See id. R.K.C.J. asserts that Texas Capital Bank’s claim

for $13,710.00 in fees is not reasonable. See id.

       The undersigned first concludes that Texas Capital Bank’s motion is timely.

       Rule 54 requires that, unless a statute or court order provides otherwise, a

party’s motion for attorneys’ fees must be filed with the court no later than 14 days

after the entry of final judgment. See FED. R. CIV. P. 54(d)(2)(A). Here, Section 1988




                                          -11-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20         Page 12 of 21 PageID 410



does not provide an alternative deadline, nor is there a court order in the record that

governs the timing of motions for attorneys’ fees.

      Texas Capital Bank argues that, because there is no judgment in the record,

its motion is timely. R.K.C.J. argues that its notice of voluntary dismissal serves as

the final judgment in this case. The undersigned agrees with Texas Capital Bank.

      In federal court, a final judgment follows a decision. And a decision describes

determinations of fact made by a judge’s finding or by a jury verdict. See 10 WRIGHT

& MILLER § 2651.

      Here, R.K.C.J. argues that its Rule 41(a)(1)(ii) stipulation of dismissal, dated

April 15, 2020, serves as the judgment in this case. See Dkt. No. 10 at 6-7. The

undersigned disagrees. “Ultimately, a Rule 41(a)(1) dismissal is not a ‘final

judgment.’” Harvey Specialty & Supply, Inc. v. Anson Flowline Equipment Inc., 434

F.3d 320, 324 (5th Cir. 2005). While this case was terminated on April 15, 2020, no

judgment was entered. Texas Capital Bank’s motion is timely.

      Turning to the substance of Texas Capital Bank’s motion, the undersigned

considers the standard under Dean v. Riser and concludes that R.K.C.J. voluntarily

dismissed this action against Texas Capital Bank to avoid a judgment on the merits

and that R.K.C.J.’s claims against Texas Capital Bank are frivolous, groundless, or

without merit. See 240 F.3d at 511.

      As to the first prong of the Dean analysis, given the facts of this case and the

context in which R.K.C.J. filed a voluntary dismissal, it is apparent that R.K.C.J. did

so in order to avoid a judgment on the merits. In other words, it appears that R.K.C.J.



                                         -12-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 13 of 21 PageID 411



filed its voluntary dismissal only after it discovered that Texas Capital Bank was not

the correct defendant in the case and R.K.C.J. realized that it did not have any claims

against Texas Capital Bank.

      And there is no countervailing evidence that would suggest that R.K.C.J. did

not file the voluntarily dismissal to avoid judgment on the merits of its claims against

Texas Capital Bank. For example, R.K.C.J. did not “withdraw its complaint in federal

court to pursue an exclusively state law cause of action” against Texas Capital Bank.

Davis, 240 F.3d at 511. Similarly, the case was not resolved through a full trial. And

this action was not voluntarily dismissed after the parties reached a settlement

agreement that resolved R.K.C.J.’s claims. There does not appear to be any

alternative, legitimate litigation strategy for dismissing the claims against Texas

Capital Bank.

      And R.K.C.J.’s claims against Texas Capital Bank are groundless and without

merit. Indeed, R.K.C.J. admits that it has no dispute with Texas Capital Bank.

      R.K.C.J. frames its error as a mutual mistake. And R.K.C.J. argues that Texas

Capital Bank should have engaged in more intensive due diligence to discover that it

was not the party that was supposed to be sued. But this argument overlooks the fact

that, as the plaintiff, R.K.C.J. is the master of its complaint, and that necessarily

means that R.K.C.J. cannot blame Texas Capital Bank for not knowing which entity

R.K.C.J. intended to sue.

      R.K.C.J., not Texas Capital Bank, should have conducted a satisfactory

investigation before filing this lawsuit. A phone call to Texas Capital Bank or a pre-



                                          -13-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20           Page 14 of 21 PageID 412



litigation demand letter could have resolved the mistake and obviated any need to

file this action.

       And R.K.C.J.’s assertion that its claims are not meritless because it is currently

suing Texas Republic Bank is unpersuasive. The critical issue is whether R.K.C.J.’s

claims filed in this case against Texas Capital Bank have merit, not whether

R.K.C.J.’s claims against an unrelated entity in another lawsuit have merit.

       The undersigned thus concludes that, given that both parties agree that Texas

Capital Bank is not the correct defendant, R.K.C.J.’s claims against Texas Capital

Bank in this action are groundless and without merit.

       Pursuant to Section 1988 and the standard set forth in Dean, the Court should

grant attorneys’ fees to Texas Capital Bank.

       The remaining issue is whether fees amounting to $13,710.00 are warranted.

       To calculate attorneys’ fees, “[t]his Court uses the ‘lodestar’ method,” Western

Healthcare v. Nat’l Fire and Marine Insurance Co., No. 3:16-cv-565-L, 2016 WL

7735761, *3 (N.D. Tex. Dec. 28, 2016) (quoting Heidtman v. Cty. of El Paso, 171 F.3d

1038, 1043 (5th Cir. 1999)) (citations omitted), which it calculates by multiplying the

number of hours an attorney reasonably spent on the case by an appropriate hourly

rate – the market rate in the community for this work, see Smith & Fuller, P.A. v.

Cooper Tire & Rubber Co., 685 F.3d 486, 490 (5th Cir. 2012).

       “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Norman v. Hous. Auth. of City of Montgomery, 836 F.2d



                                          -14-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 15 of 21 PageID 413



1292, 1299 (11th Cir. 1988) (citing Blum v. Stenson, 465 U.S. 886, 895-96 n.11 (1984)).

The relevant legal community is the community in which the district court sits. See

Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002). Generally, the reasonable

hourly rate for a community is established through affidavits of other attorneys

practicing there. See id. But the Court also may use its own expertise and judgment

to make an appropriate independent assessment of the hourly rates charged for the

attorneys’ services. See Primrose Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d 546,

562 (5th Cir. 2004); Vanliner Ins. Co. v. DerMargosian, No. 3:12-cv-5074-D, 2014 WL

1632181, at *2 (N.D. Tex. Apr. 24, 2014) (noting that the Court is an expert on the

reasonableness of attorneys’ fees).

      The party seeking reimbursement of attorneys’ fees bears the burden to

“produce satisfactory evidence – in addition to the attorney’s own affidavits – that the

requested rates are in line with those prevailing in the community for similar services

by lawyers of reasonably comparable skill, experience and reputation,” Blum, 465

U.S. at 896 n.11, as well as to establish the number of hours expended through the

presentation of adequately recorded time records as evidence, see Watkins v. Fordice,

7 F.3d 453, 457 (5th Cir. 1993). A movant seeking attorneys’ fees is also “charged with

the burden of showing the reasonableness of the hours billed and, therefore, are also

charged with proving that they exercised billing judgment,” which “requires

documentation of the hours charged and of the hours written off as unproductive,

excessive, or redundant.” Saizan v. Delta Concrete Prods., Inc., 448 F.3d 795, 799 (5th

Cir. 2006) (footnotes omitted).



                                          -15-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20         Page 16 of 21 PageID 414



      The Court should use this reported time as a benchmark and then exclude any

time that is excessive, duplicative, unnecessary, or inadequately documented. See

Watkins, 7 F.3d at 457. The hours remaining are those reasonably expended. See id.

      There is a strong presumption of the reasonableness of the lodestar amount.

See Perdue v. Kenny A., 559 U.S. 542, 552 (2010); Saizan, 448 F.3d at 800. Further,

“[i]f a party does not object to particular billing entries as inadequately documented,

the court is not obligated sua sponte to sift through fee records searching for vague

entries or block billing. It is a common practice for courts to address only those

potentially inadequate entries brought to the court’s attention.” Hoffman v. L & M

Arts, No. 3:10-cv-953-D, 2015 WL 3999171, *5 (N.D. Tex. July 1, 2015).

      And the Court should not “eliminate wholesale the services of attorneys

without identifying the particular services which are regarded as duplicative.” Tasby

v. Estes, 651 F.2d 287, 289-90 (5th Cir. Unit A July 1981) (internal quotation marks

omitted). “Percentage reductions are appropriate when attorneys impermissibly

engage in block billing or fail to exercise billing judgment” – including by failing to

write off time spent on work that was redundant and in hindsight may have been

unnecessary – or “when a court reduces excessive time spent on particular legal

services” or for particular services that are “duplicative.” Fralick v. Plumbers &

Pipefitters Nat’l Pension Fund, No. 3:09-cv-752-D, 2011 WL 487754, at *13 (N.D. Tex.

Feb. 11, 2011); Shepherd v. Dallas Cty., Tex., No. 3:05-cv-1442-D, 2009 WL 977294,

at *2 n.3 (N.D. Tex. Apr. 10, 2009); accord Saizan, 448 F.3d at 799 (“The proper

remedy for omitting evidence of billing judgment does not include a denial of fees but,



                                         -16-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 17 of 21 PageID 415



rather, a reduction of the award by a percentage intended to substitute for the

exercise of billing judgment.” (footnote omitted)); Cookston v. Freeman, Inc., No. 3:98-

cv-2106-D, 1999 WL 714760, at *5 (N.D. Tex. Sept. 14, 1999).

      After calculating the lodestar, the Court may either (1) accept the lodestar

figure or (2) decrease or enhance it based on the circumstances of the case, taking

into account what are referred to as the Johnson factors. See La. Power & Light Co.

v. Kellstrom, 50 F.3d 319, 324, 329 (5th Cir. 1995); Johnson v. Ga. Highway Express,

Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), overruled on other grounds by Blanchard

v. Bergeron, 489 U.S. 87, 90 (1989). The Johnson factors are: (1) the time and labor

required; (2) the novelty and difficulty of the legal issues; (3) the skill required to

perform the legal service properly; (4) the preclusion of other employment by the

attorney as a result of taking the case; (5) the customary fee; (6) whether the fee is

fixed or contingent; (7) time limitations imposed by the client or other circumstances;

(8) the monetary amount involved and the results obtained; (9) the experience,

reputation, and ability of the attorneys; (10) whether the case is undesirable; (11) the

nature and duration of the professional relationship with the client; and (12) awards

in similar cases. See Johnson, 448 F.2d at 717-19; see also Saizan, 448 F.3d at 800.

Because the lodestar is presumed to be reasonable, it should be modified only in

exceptional cases. See Watkins, 7 F.3d at 457.

      The undersigned recognizes that the analysis set forth above, and particularly

the interplay of the lodestar analysis and the Johnson factors, may have been called

into question by the United States Supreme Court’s decision in Perdue v. Kenny A.,



                                          -17-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20           Page 18 of 21 PageID 416



559 U.S. 542 (2010). See Perdue, 559 U.S. at 552-53; S&H Indus., Inc. v. Selander,

No. 3:11-cv-2988-M-BH, 2013 WL 6332993, at *2-*3 (N.D. Tex. Dec. 5, 2013). But, the

Fifth Circuit, without comment or reference to the Perdue decision, has continued to

utilize the approach laid out by this Court. See Black v. Settle Pou, P.C., 732 F.3d 492,

502-03 (5th Cir. 2013). But see In re Pilgrim’s Pride Corp., 690 F.3d 650, 663-64 (5th

Cir. 2012) (analyzing whether any changes brought about by Perdue apply to

bankruptcy attorneys’ fees calculations); but see also In re ASARCO, L.L.C., 751 F.3d

291, 296 (5th Cir. 2014) (following Pilgrim’s Pride).

       And the Fifth Circuit, in a more recent published opinion, has rejected the

argument “that Perdue clearly disfavors applying the Johnson factors to determine a

fee award and instead requires the use of only the lodestar.” Combs v. City of

Huntington, Tex.,829 F.3d 388, 393 (5th Cir. 2016). The Court of Appeals explained

that

        [w]e agree that Perdue requires courts to first calculate the lodestar;
        indeed, this has long been our practice. See, e.g., League of United
        Latin Am. Citizens No. 4552 (LULAC) v. Roscoe Ind. Sch. Dist., 119
        F.3d 1228, 1232 (5th Cir. 1997) (“The method by which the district
        court calculates an attorneys’ fees award is well established. The
        district court first calculates the ‘lodestar.’”). But Perdue does not, as
        Combs contends, make it impermissible to then consider any relevant
        Johnson factors. Perdue cautions against the sole use of the Johnson
        factors to calculate a reasonable attorney’s fee but nowhere calls into
        question the use of relevant Johnson factors to make this
        determination. Indeed, Perdue expressly allows adjustments “in
        those rare circumstances in which the lodestar does not adequately
        take into account a factor that may properly be considered in
        determining a reasonable fee.” 559 U.S. at 554....

             And though the lodestar is presumed reasonable, it may be
        adjusted where it “does not adequately take into account a factor that


                                          -18-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20           Page 19 of 21 PageID 417



        may be properly considered in determining a reasonable fee.” Perdue,
        559 U.S. at 554....Perdue, consistent with the Court’s frequent
        pronouncements, explains that lodestar enhancements are to be
        rare....

             In sum, the district court should begin by calculating the
        lodestar: the reasonable hours expended multiplied by a reasonable
        rate. The district court may then determine whether any other
        considerations counsel in favor of enhancing or decreasing the
        lodestar. In light of the “strong presumption” that the lodestar
        represents a sufficient fee, enhancements must necessarily be rare.
        Perdue, 559 U.S. at 553-54.
Id. at 393-95.

      Perdue, then, did not change the proper method for calculating attorneys’ fees

awards in the Fifth Circuit.

      Here, Texas Capital Bank seeks to recover fees of $300 an hour for Ms. Garrett,

a sixth-year associate, for 27.10 hours total billable time associated with reviewing

the case file, preparing Texas Capital Bank’s motion to dismiss and the parties’

stipulation of dismissal, and settlement negotiations. See Dkt. No. 9-4 at 2-3. Texas

Capital Bank seeks to recover fees of $450 an hour for Mr. Albert, an attorney with

thirty years’ experience, for 11.9 hours billed for the motion to dismiss, the stipulation

of dismissal, and settlement negotiations. See id. And defense counsel estimates that

the fee associated for preparing the motion for attorneys’ fees is $900. Thus, defense

counsel asserts that the total fee amount is $13,710.00. See id.

      The undersigned finds that these rates are reasonable and within the market

rate for attorneys handling this type of litigation in the Dallas area. Having carefully

reviewed defense counsel’s affidavit, the undersigned finds that the 39 hours of

attorney time – all incurred as a result of R.K.C.J.’s wrongfully naming Texas Capital

                                          -19-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20          Page 20 of 21 PageID 418



Bank as defendant in this case – are reasonable and necessary and not excessive,

duplicative, or inadequately documented.

      But the total amount cited by defense counsel is in fact lower than the sum of

27.10 hours at $300 an hour ($8,130) and 11.9 hours at $450 an hour ($5,355) plus an

additional $900. Defense counsel calculates this to be $12,810 plus $900, amounting

to $13,710. But, by the undersigned’s calculation, it is $13,485 plus $900, for a sum

total of $14,385.

      In any case, because Texas Capital Bank has asserted that it is seeking a total

$13,710, the undersigned concludes that $13,710 should be the amount awarded.

                                 Recommendation

      The Court should grant the motion for attorneys’ fees [Dkt. No. 9] and award

Texas Capital Bank $13,710.00 in attorneys’ fees under 42 U.S.C. § 1988.

      A copy of these findings, conclusions, and recommendation shall be served on

all parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections

within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV.

P. 72(b). In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the



                                          -20-
 Case 3:20-cv-00533-K Document 12 Filed 08/24/20        Page 21 of 21 PageID 419



factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: August 24, 2020




                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                        -21-
